ITEMID: 001-115315
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF VULDZHEV v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 8 - Right to respect for private and family life (Article 8-1 - Respect for correspondence)
JUDGES: David Thór Björgvinsson;Krzysztof Wojtyczek;Zdravka Kalaydjieva
TEXT: 5. The applicant was born in 1976 and lives in Plovdiv.
6. On 12 July 2006 he was convicted of theft and sentenced to three years and two months’ imprisonment. In the period between 16 April and 17 December 2007 he was detained in a low-security prison facility („затворническо общежитие”) in Smolyan, part of Plovdiv Prison.
7. The applicant submitted that the entirety of his incoming and outgoing correspondence with his lawyers had been monitored by the prison administration. He submitted two envelopes addressed by him to his lawyers, one from the prison facility in Smolyan and one from Plovdiv Prison. Each envelope was marked or stamped as having been monitored by the prison administration. As noted in a letter from the General Directorate of Enforcement of Sentences at the Ministry of Justice submitted by the Government, the prison administration, acting in compliance with section 33 § 1(c) of the Enforcement of Sentences Act of 1969, routinely opened all letters, including those sent to lawyers, save those addressed to certain state bodies or international organisations.
8. The applicant further submitted that he had not been allowed to contact his lawyer by phone and that his meetings with relatives and lawyers had been held in special premises with a prison officer attending the meeting.
9. The applicant submitted that the conditions of his detention in the prison facility in Smolyan had been poor. In particular, the stated that (a) his cell had been small and overcrowded, not equipped with a toilet or a sink; (b) the number of toilets and showers had been insufficient; (c) the food had been of poor quality and insufficient; (d) the heating and ventilation had been insufficient; (e) the level of hygiene in the common areas had been poor; (f) dental services had not been covered by the State; (g) prison officers had often addressed inmates in an offensive way, physical harassment had not been uncommon, and disciplinary punishments had been imposed without proper observance of inmates’ rights.
10. The applicant never brought an action for damages under the State and Municipalities Responsibility for Damages Act (“the SMRDA”).
11. The relevant domestic law and practice concerning prisoners’ correspondence are set out in the Court’s judgment in the case of Iliev and Others v. Bulgaria, nos. 4473/02 and 34138/04, §§ 25-31, 10 February 2011.
VIOLATED_ARTICLES: 8
VIOLATED_PARAGRAPHS: 8-1
